DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 35-48.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 35-48 in the reply filed on 11/17/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 35-39, 41, 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaskovich et al. (US 2012/0156289, Jun. 21, 2012) in view of Stoy et al. (WO 2004/098420, Nov. 18, 2004) and Sawhney et al. (US 2002/0106409, Aug. 8, 2002), and McGregor et al. (US 6,713,083, Mar. 30, 2004) as evidenced by Grossman et al. (US 6,126,956, Oct. 3, 2000) and Bekerman et al. (Variations in Eyeball Diameters of the Healthy Adults, 2014). 
Blaskovich et al. disclose a drug delivery device including a biodegradable housing and a hydrogel (i.e. swellable polymeric core) within the biodegradable housing. The housing, the hydrogel, or both, may include a bioactive agent (abstract). The hydrogel may comprise chitosan (¶ [0032]). The hydrogel may be dehydrated (¶ [0067]). The biodegradable housing comprises a polymeric material such as polylactide (i.e. polylactic acid), polylactide-co-glycolide copolymer (i.e. poly(lactic-co-glycolic) acid), and combinations thereof (i.e. hydrophobic polymer) (claim 11). One or more layers of the biodegradable housing may include a bioactive agent (¶ [0065]). The bioactive agent may diffuse through the housing (¶ [0066]). The bioactive agent may also be released as the housing degrades (¶ [0065]). Suitable bioactive agents include methotrexate (i.e. hydrophilic therapeutic agent) (¶ [0089]). The bioactive agent may have controlled prolonged or expedited release (¶ [0013]). The bioactive agent may also be encapsulated and suspended in the hydrogel (¶ [0064]). The drug delivery device may be of any suitable shape and configuration. For example, the drug delivery device 
Blaskovich et al. do not disclose wherein the hydrogel (i.e. swellable core) is a fiber.
However, Stoy et al. disclose a fiber implant (claims 1). The fiber is a hydrogel (claim 6). The fiber may contain a medicinal agent (claim 55). The fiber may be administered subcutaneously (Example 2). 
It would have been prima facie obvious to one of ordinary skill in the art to have the hydrogel of Blaskovich et al. as a fiber since hydrogel fibers are suitable carriers for medicinal agents and are effective for subcutaneously implantation as taught by Stoy et al.  
The combined teachings of Blaskovich et al. and Stoy et al. do not disclose wherein the hydrogel (i.e. swellable core) is lyophilized. 
However, Sawhney et al. disclose a hydrogel film may be lyophilized to remove all water (¶ [0061]).
It would have been prima facie obvious to one of ordinary skill in the art to have lyophilized the hydrogel (i.e. swellable core) of Blaskovich et al. since the hydrogel is dehydrated and lyophilization is a known way to dehydrate hydrogels as taught by Sawhney et al. 
The combined teachings of Blaskovich et al., Stoy et al. and Sawhney et al. do not disclose wherein the core is porous.
However, McGregor et al. disclose a material for use in a wound dressing or wound implant. The material comprising a plurality of beads, wherein each bead 
It would have been prima facie obvious to one of ordinary skill in the art to have made the dehydrated hydrogel of Blaskovich et al. porous since lyophilizing a liquid dispersion of chitosan is a known way to formulate a dehydrated hydrogel core and lyophilizing a liquid dispersion of chitosan leads to a porous core as taught by McGregor et al.
In regards to instant claim 35 reciting an intraocular implant for the intravitreal region of the eye, this is merely a recitation of the intended use. As evidenced by Grossman et al., subcutaneous implants are 5-100 mm in diameter and 1-2 mm in height (thickness) (col. 7, lines 44-46). As evidenced by Bekerman et al., eyeball size varies from 21 mm to 27 mm. Therefore, since the implant of Blaskovich et al. is a subcutaneous implant with substantially the same structure as the claimed invention and subcutaneous implant are known to be of a suitable size to fit inside the eye as evidenced by Grossman et al. and Bekermann et al., the implant of Blaskovich et al. would be usable as an intraocular implant for the intravitreal region of the eye, whether to prior art recognizes such use or not. 
In regards to instant claim 35 reciting a smooth, non-porous coating that covers and fills the pores of the chitosan matrix uniformly, it would have been obvious to one of 
In regards to instant claim 35 reciting wherein coating prevents entry of water to the core, paragraph [0066] of Blaskovich et al. disclose wherein an opening in the housing (i.e. coating) is optional and the housing (i.e. coating) of Blaskovich et al. comprises substantially the same hydrophobic polymer as the claimed invention (e.g. polylactide). Therefore, one of ordinary skill in the art would reasonably conclude that the housing (i.e. coating) prevents entry of water. 
In regards to instant claim 35 reciting wherein the implant is opthalmically acceptable in a form that does not cause adverse reactions when the implant is placed in the eye, the drug delivery device of Blaskovich et al. comprises substantially the same polymers as the implant of the claimed invention (e.g. chitosan core and polylactide coating). Therefore, since the drug delivery device is formulated with substantially the same polymers as the implant of the claimed invention, one of ordinary skill in the art would reasonably expect for the drug delivery device of Blaskovich et al. to be opthalmically acceptable like the implant of the claimed invention. 
In regards to instant claim 41 reciting wherein the release duration is inversely proportional to the hydrophobic polymer coating thickness, Blaskovich et al. disclose .
	 
2.	Claims 40, 42, 43 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaskovich et al. (US 2012/0156289, Jun. 21, 2012) in view of Stoy et al. (WO 2004/098420, Nov. 18, 2004), Sawhney et al. (US 2002/0106409, Aug. 8, 2002), McGregor et al. (US 6,713,083, Mar. 30, 2004) and further in view of Wong et al. (US 2006/0073182, Apr. 6, 2006) as evidenced by Grossman et al. (US 6,126,956, Oct. 3, 2000) and Bekerman et al. (Variations in Eyeball Diameters of the Healthy Adults, 2014). 
	The teachings of Blaskovich et al., Stoy et al., Sawhney et al. and McGregor et al. are discussed above. Blaskovich et al., Stoy et al., Sawhney et al. and McGregor et al. do not disclose wherein the hydrogel (i.e. swellable core) comprises 10%, 25%, or 40% by weight hydrophilic therapeutic agent, wherein the release duration is at least about one month or at least about 8-10 weeks and wherein 0.2-2.0 µg/day of therapeutic agent is released.
	However, Wong et al. disclose a pharmaceutical formulation for implantation into a patient for the sustained release of an active agent comprising a biocompatible, biodegradable excipient and an active agent. The active agent is released over a period ranging from about 1 day to at least 365 days (¶ [0010]). The formulation comprises an active agent at a concentration from about 5% to about 50% of the implant (¶ [0012]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated about 5% to about 50% of bioactive agent into the hydrogel of Blaskovich et al. since such amount of bioactive agents is an effective amount for a sustained release drug delivery device as taught by Wong et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the drug delivery device of Blaskovich et al. to release the bioactive agent in about 1 day to at least 365 days since the drug delivery device of Blaskovich et al. provides prolonged release of bioactive agents and prolonged release is known in the art to be about 1 days to at least 365 as taught by Wong et al. 
	It would have been prima facie obvious to have formulated the drug delivery device of Blaskovich et al. to release 0.22 µg/day of methotrexate since about 20 µg/ml of active agent over a period of 90 days is a known and effective delivery rate for prolonged release of bioactive agents as taught by Wong et al. and 20 µg/ml for 90 days equates to 0.22 µg/day. 

3.	Claims 35, 36-39, 41 and 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaskovich et al. (US 2012/0156289, Jun. 21, 2012) in view of Stoy et al. (WO 2004/098420, Nov. 18, 2004), Gibson et al. (US 2008/0166391, Jul. 10, 2008), Sawhney et al. (US 2002/0106409, Aug. 8, 2002) and McGregor et al. (US 6,713,083, . 
Blaskovich et al. disclose a drug delivery device including a biodegradable housing and a hydrogel (i.e. swellable core) within the biodegradable housing. The housing, the hydrogel, or both, may include a bioactive agent (abstract). The hydrogel may comprise chitosan (¶ [0032]). The hydrogel may be dehydrated (¶ [0067]). The biodegradable housing comprises a polymeric material such as polylactide (i.e. polylactic acid), polylactide-co-glycolide copolymer (i.e. poly(lactic-co-glycolic) acid), and combinations thereof (i.e. hydrophobic polymer) (claim 11). One or more layers of the biodegradable housing may include a bioactive agent (¶ [0065]). The bioactive agent may diffuse through the housing (¶ [0066]). The bioactive agent may also be released as the housing degrades (¶ [0065]). Suitable bioactive agents include methotrexate (i.e. hydrophilic therapeutic agent) (¶ [0089]). The bioactive agent may have controlled prolonged or expedited release (¶ [0013]). The bioactive agent may also be encapsulated and suspended in the hydrogel (¶ [0064]). The drug delivery device may be of any suitable shape and configuration. For example, the drug delivery device may be cylinders (¶ [0071]). The drug delivery device may be implanted subcutaneously into a patient (¶ [0096]).
Blaskovich et al. do not disclose wherein the hydrogel (i.e. swellable core) is a fiber.
However, Stoy et al. disclose a fiber implant (claims 1). The fiber is a hydrogel (claim 6). The fiber may contain a medicinal agent (claim 55). The fiber may be administered subcutaneously (Example 2). 
prima facie obvious to one of ordinary skill in the art to have the hydrogel of Blaskovich et al. as a fiber since hydrogel fibers are suitable carriers for medicinal agents and are effective for subcutaneously implantation as taught by Stoy et al.  
	The combined teachings of Blaskovich and Stoy et al. do not disclose wherein the fiber has a length of approximately 4 mm or 4.2 mm and a cross-sectional diameter of approximately 0.7 mm or 0.9 mm.
	However, Gibson et al. disclose a coaxial implant (abstract). For subcutaneous administration, the implant has an overall diameter of between 1.0 and 4.0 mm and a length between about 0.3 cm and 10 cm (about 3 mm and 100 mm) (¶ [0028]). 
	It would have been prima facie obvious to one of ordinary skill in the art formulated the fiber to have a length between about 3 mm and 100 mm and a diameter between 1.0 mm (about 0.7 mm and about 0.9 mm) and 4.0 mm since this is a known and effective size for an implant that is administered subcutaneously as taught by Gibson et al.
The combined teachings of Blaskovich et al., Stoy et al. and Gibson et al. do not disclose wherein the hydrogel (i.e. swellable core) is lyophilized. 
However, Sawhney et al. disclose a hydrogel film may be lyophilized to remove all water (¶ [0061]).
It would have been prima facie obvious to one of ordinary skill in the art to have lyophilized the hydrogel (i.e. swellable core) of Blaskovich et al. since the hydrogel is dehydrated and lyophilization is a known way to dehydrate hydrogels as taught by Sawhney et al. 

However, McGregor et al. disclose a material for use in a wound dressing or wound implant. The material comprising a plurality of beads, wherein each bead comprises a porous core of a first bioabsordable material and a substantially non-porous layer of a second bioabsorbable material around the core (abstract). Suitable bioabsorbable material include chitosan (col. 2, line 2). The porous core of the first bioabsorbable material is preferably a bioabsorbable sponge, for example a product of freeze-drying (lyophilizing) or solvent drying a frozen liquid dispersion of the biopolymer. Such sponges generally have irregular, interconnected pores (col. 2, lines 15-22). 
It would have been prima facie obvious to one of ordinary skill in the art to have made the dehydrated hydrogel of Blaskovich et al. porous since lyophilizing a liquid dispersion of chitosan is a known way to formulate a dehydrated hydrogel core and lyophilizing a liquid dispersion of chitosan leads to a porous core as taught by McGregor et al.
In regards to instant claim 35 reciting an intraocular implant, specifically for the intravitreal region of the eye, this is merely a recitation of the intended use. Gibson et al. disclose wherein subcutaneous implants are 1-4 mm in diameter and about 3-100 mm in length. As evidenced by Bekerman et al., eyeball size varies from 21 mm to 27 mm. Therefore, since the implant of Blaskovich et al. is a subcutaneous implant with substantially the same structure as the claimed invention and subcutaneous implant are known to be of a suitable size to fit inside the eye as disclosed by Gibson et al. and as 
In regards to instant claim 35 reciting a smooth, non-porous coating that covers and fills the pores of the chitosan matrix uniformly, it would have been obvious to one of ordinary skill in the art to have the housing (i.e. coating) of Blaskovich et al. smooth, uniform, and non-porous since Blaskovich et al. do not disclose wherein the housing (i.e. coating) is porous and Figure 1 of Blaskovich et al. shows a smooth and non-porous housing (i.e. coating). It would have further been obvious to one of ordinary skill in the art to have the housing covers and fills the pores of the chitosan matrix uniformly because the pores must be filled in order to have a smooth, uniform, non-porous coating. 
In regards to instant claim 35 reciting wherein coating prevents entry of water to the core, paragraph [0066] of Blaskovich et al. disclose wherein an opening in the housing (i.e. coating) is optional and the housing (i.e. coating) of Blaskovich et al. comprises substantially the same hydrophobic polymer as the claimed invention (e.g. polylactide). Therefore, one of ordinary skill in the art would reasonably conclude that the housing (i.e. coating) prevents entry of water. 
In regards to instant claim 35 reciting wherein the implant is opthalmically acceptable in a form that does not cause adverse reactions when the implant is placed in the eye, the drug delivery device of Blaskovich et al. comprises substantially the same polymers as the implant of the claimed invention (e.g. chitosan core and polylactide coating). Therefore, since the drug delivery device is formulated with substantially the same polymers as the implant of the claimed invention, one of ordinary 
In regards to instant claim 41 reciting wherein the release duration is inversely proportional to the hydrophobic polymer coating thickness, Blaskovich et al. disclose wherein the bioactive agent may be released as the housing (i.e. hydrophobic polymer coating) degrades and wherein the housing may comprise one or more layers. Thus, the thicker the housing is, the longer it will take for the housing to degrade to allow release of the bioactive agent.

Conclusion
Claims 35-48 are rejected.
Claims 49-55 have been withdrawn.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612